EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob R. Graham on 03/25/2021.

The application has been amended as follows: 
Claim 12, line 2, delete “a” and insert “the”.


Please replace the abstract as follow:
“A multilayer film including a core layer and two skin layers, wherein the core layer is positioned between the two skin layers, wherein the core layer includes a polyethylene composition including a high density polyethylene having a density of 0.930-0.965 g/cc and a melt index of 0.7-10.0 g/10 min, and wherein each skin layer independently includes a polypropylene composition including greater than 50 wt. %, based on the total weight of the polypropylene composition, of a propylene-based polymer.”


Reasons for Allowance

Claims 1, 5 and 7-12 are allowed.
The present claims are allowable over the “closest” prior art O’Brien (US 5891555).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a multilayer film comprising: a core layer and two skin layers; wherein the core layer is positioned between the two skin layers; wherein the core layer comprises a polyethylene composition comprising a high density polyethylene having a density of 0.930-0.955 g/cc and a melt index of 0.7-10.0 g/10 min and from 5 to 15%, by weight of the polyethylene composition, a low density polyethylene having a density of about 0.915-0.935 g/cc and a melt index of 0.2-15 g/10 min, wherein the polyethylene composition has an overall density of about 0.940-0.955 g/cc; and wherein each skin layer independently comprises a polypropylene composition comprising greater than 50 wt.%, based on the total weight of the polypropylene composition, of a propylene- based polymer and from 5 wt.% to 30 wt.% of a low density polyethylene, wherein the propylene- based polymer is a combination of a polypropylene homopolymer and a propylene-based elastomer or plastomer.
O’Brien discloses multilayer film comprising a core layer and two skin layers and the core layer is positioned between the two skin layers, wherein the core layer comprises HDPE having a density of at least 0.96 and melt index of 0.5 to 10 and wherein each skin layer comprises 85 to 95 wt% of propylene based polymer and 5 to 15 wt% of LDPE. However, O’Brien does not teach HDPE having a density of 0.930-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAMIR SHAH/Primary Examiner, Art Unit 1787